                 Case 2:20-cv-00060-MAT Document 16 Filed 05/29/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
     KING COUNTY,
10                                                       No. 2:20-cv-00060-MAT
                                    Plaintiff,
11                                                       PLAINTIFF KING COUNTY AND
            v.                                           DEFENDANTS ANDREW AND ALISSA
12                                                       FARACI’S STIPULATED JUDGMENT
     Michael J. Abernathy; Gina M. Abernathy;            QUIETING TITLE
13   Scott C. Baisch; Jennifer C. Baisch; Warren
     Beres; Vicki Beres; Jody J. Brewster; Andrew        (Proposed)
14   J. Faraci; Allisa E. Faraci; Patricia J. Harrell;
     Andrezej Milkowski; Lisa M. Milkowski;              Clerk’s Action Required
15   Michael Parrott; and Diana Parrott,
16                                  Defendants.
17

18                                     I. STIPULATED JUDGMENT
19           Plaintiff King County (“King County”) and Defendants Andrew and Alissa Faraci
20   (“Faraci Defendants”) have entered into a settlement agreement and hereby consent to entry of a
21   final judgment resolving all claims between them with respect to the portion of the East Lake
22   Sammamish Railroad Corridor, which includes King County Tax Parcel No. 0624069013
23   (“Corridor”), adjoining the Faraci Defendants’ property. The Faraci Defendants disclaim any
24   interest that they possibly could have asserted with respect to the portion of the Corridor,
25   including any shorelands and submerged lands within the Corridor that adjoins the Faraci’s


                                                                         Daniel T. Satterberg, Prosecuting Attorney
                                                                         CIVIL DIVISION, Litigation Section
      STIPULATED JUDGMENT – 1                                            900 King County Administration Building
                                                                         500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) (296-8820 Fax (206) 296-8819
                 Case 2:20-cv-00060-MAT Document 16 Filed 05/29/20 Page 2 of 4




 1   property located at 2133 E. Lake Sammamish Place SE, Sammamish, Washington 98075, King

 2   County Tax Parcel no. 8920100104 (the “Property”) and consent to entry of final judgment

 3   quieting title in favor of King County. King County’s claims for a declaratory judgment and

 4   quiet title are GRANTED.

 5                                      II. STIPULATED FACTS

 6          This Stipulated Judgment is based on the following facts:

 7          1.       The Corridor, where it adjoins the Property, King County Tax Parcel No.

 8   0624069013) is as set forth in the official King County survey conducted in 1998, attached as

 9   Exhibit A.

10          2.       The Corridor is under the continuing jurisdiction of the STB and interim trail use

11   may be subject to possible future reconstruction and reactivation of the former railroad Corridor

12   for rail service pursuant to the National Trails System Act Amendments of 1983, Pub. L. No. 98-

13   11, § 208, 97 Stat. 42, codified at 16 U.S.C. § 1247(d) (2006).

14           3.      King County and the Faraci Defendants agree that this Judgment resolves all

15   claims arising from the allegations in the Complaint, and they waive all rights to appeal or

16   otherwise challenge or contest the validity of this Order.

17   //

18   //

19   //

20   //

21   //

22

23

24

25


                                                                           Daniel T. Satterberg, Prosecuting Attorney
                                                                           CIVIL DIVISION, Litigation Section
      STIPULATED JUDGMENT – 2                                              900 King County Administration Building
                                                                           500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) (296-8820 Fax (206) 296-8819
                 Case 2:20-cv-00060-MAT Document 16 Filed 05/29/20 Page 3 of 4




 1                                              III. ORDER

 2          It is hereby ORDERED:

 3          1.       King County is granted a decree quieting title free and clear from all claims by

 4   the Faraci Defendants and/or their successors-in-interest to the portion of King County Tax

 5   Parcel No. 0624069013, the land conveyed by the September 18, 1998 quit claim deed from TLC

 6   to King County (recording No. 9809181252 which is attached as Exhibit B to this Order) that

 7   adjoins the Property. King County is entitled to the exclusive use and control of this property,

 8   which it owns in fee simple.

 9          2.       King County and the Faraci Defendants shall each bear their own attorneys’ fees

10   and costs. This Court will not make any order awarding additional payment of attorneys’ fees or

11   monetary damages for the claims.

12          3.       King County has the right to remove any encroachments or improvements

13   previously placed, if any, in the Corridor adjoining the Property.

14          DATED this 29th day of May, 2020.
15

16

17
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
18

19

20

21

22

23

24

25


                                                                          Daniel T. Satterberg, Prosecuting Attorney
                                                                          CIVIL DIVISION, Litigation Section
      STIPULATED JUDGMENT – 3                                             900 King County Administration Building
                                                                          500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) (296-8820 Fax (206) 296-8819
             Case 2:20-cv-00060-MAT Document 16 Filed 05/29/20 Page 4 of 4




 1
     Presented By:
 2
     DANIEL T. SATTERBERG                        ROMERO PARK PS
 3
     King County Prosecuting Attorney
 4
     By: s/ David J. Hackett                     By: s/ H. Troy Romero
 5   DAVID HACKETT, WSBA #21236                  H. Troy Romero, WSBA #19044
     Senior Deputy Prosecuting Attorney          Justin D. Park, WSBA #28340
 6   King County Prosecuting Attorney’s Office   155 - 108th Avenue NE, Suite 202
     500 Fourth Ave., 9th Floor                  Bellevue, WA 98004
 7
     Seattle, WA 98104                           tromero@romeropark.com
 8   Telephone: (206) 296-8820                   jpark@romeropark.com
     Fax: (206) 296-8819
 9   Email: david.hackett@kingcounty.gov         Attorneys for Andrew and Alissa Faraci

10   By: s/ Emily J. Harris
     Emily J. Harris, WSBA #35763
11
     Benjamin C. Byers, WSBA #52299
12   Special Deputy Prosecuting Attorneys
     CORR CRONIN LLP
13   1001 Fourth Avenue, Suite 3900
     Seattle, WA 98154
14   Telephone: (206) 625-8600
     Fax: (206) 625-0900
15
     Email: eharris@corrcronin.com
16           bbyers@corrcronin.com

17   Attorneys for King County

18

19

20

21

22

23

24

25


                                                                   Daniel T. Satterberg, Prosecuting Attorney
                                                                   CIVIL DIVISION, Litigation Section
     STIPULATED JUDGMENT – 4                                       900 King County Administration Building
                                                                   500 Fourth Avenue
                                                                   Seattle, Washington 98104
                                                                   (206) (296-8820 Fax (206) 296-8819
